Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE
The examiner notes that as application 16489082 has very similar claimed subject matter to the current claims. However, as that application has been abandoned (see actions 2/16/21 and 5/17/21), a provisional double patenting rejection will not need to be applied. However, if that application is revived, then it may be possible that a provisional rejection would need to be applied depending on the status of the claims in both applications.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter of lines 10-13 of Claim 1 (and similar language of Claims 5 and 9) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1-10 are objected to because of the following informalities: 
For Claim 1, lines 10-13 & 15-19, the antecedent basis of several terms are not adequately provided (“the X offline batteries”). The examiner recommends the applicant replace “as offline batteries” with “as X offline batteries” in line 6 of Claim 1. Otherwise, remove “X” from “the X offline batteries” (latter option appears to be best).
Furthermore, in these sections, the applicant does not use “said/the” on “X batteries”. Emend to provide this language.
For Claims 5 and 9, similar changes should be made.
For Claim 3 line 2: replace “the switching” with “the M switching”.
The same thing should be performed for Claim 7.
Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because it includes “The invention discloses”. Remove this language. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (USPGPN 20110078470) in view of Yoshida (USPGPN 20150035495).
Independent Claim 1, Wang teaches a charging balance device for multicell battery pack (Figs. 1-3, 5, & 6; pack ¶’s [04-06, 10]), adapted to a charging system having N batteries where N is a positive integer (cells 302a-302h), and comprising: a plurality of switching circuits (304a-p, see Figs. 3, 5, & 6), configured to enable N-X batteries among the N batteries to form a charging circuit where X is a positive integer (non-defective batteries, see abstract, Fig. 4, ¶’s [25-28, 36, 38, 39 esp. 27] ), and enable remaining X batteries to be disconnected from the charging circuit and served as offline batteries (defective batteries); and a controller (398, BMU 266, see ¶[24]), configured to detect an electric property of each of the batteries (¶24]), compare the electric property of each of the N-X batteries with the electric property of each of the X offline batteries, respectively, enable X batteries that meet a switching condition to be 
Wang is silent to sequentially perform a constant current charging mode and a constant voltage charging mode, a constant current is used for charging in the constant current charging mode, wherein a constant voltage is used for charging in the constant voltage charging mode.
Yoshida teaches sequentially perform a constant current charging mode and a constant voltage charging mode, a constant current is used for charging in the constant current charging mode, wherein a constant voltage is used for charging in the constant voltage charging mode (¶’s [67, 76, 97, 100, 101, 103, 104, 113, 124, 156, 169, 183, 203, 209, esp. 67, 169] where ¶[67] describes charging occurs in a constant current and constant voltage mode, while ¶[169] describes the embodiment of Fig. 12 is the same as the embodiment of ¶[67], where Fig. 12 is directly analogous to that of Wang and involves charging and discharging operations like that of Wang; Figs. 3 & 4 of the first embodiment of Yoshida has a loop like Wang). One having 
Furthermore, Yoshida discloses a charging balance device for multicell battery pack (pack in title, Figs. 1, 2, 8, 9, 11, 12, 15-17, esp. 12), adapted to a charging system having N batteries where N is a positive integer (at least 4 shown in Fig. 12), and comprising: a plurality of switching circuits (206/208 for each battery), configured to enable N-X batteries among the N batteries to form a charging circuit where X is a positive integer (Figs. 4, 5, & 10 in light of the charging circuit of Fig. 1; see fourth embodiment ¶’s [171-217, esp. 171-175, 177, 184, 187-190, 194-197, 202, 205-213]; further, ¶’s [59-62, 74, 79, 88-92, 96, 101-103, 112-127, 135, 138, 139, 154, 158-160, 168]). 
It would have been obvious to a person having ordinary skill in the art to modify Wang with Yoshida to provide improved reliability, safety, and charging speed.
Dependent Claim 2, Wang teaches the switching circuits comprise M switching circuits, M is a positive integer equal to N, the M switching circuits are connected to the N batteries one-to-one, and the controller is connected to the M switching circuits and controls the M switching circuits to form the charging circuit (see Figs. 3, 5, & 6 of Wang; Fig. 12 of Yoshida).
Dependent Claim 3, Wang teaches each of the switching circuits comprises a series switch and a bypass switch, the series switch is connected to the battery in series, and the bypass switch is connected to the series switch and the battery and form a parallel connection with the series switch and the battery (see Figs. 3, 5, & 6 of Wang; Fig. 12 of Yoshida).
Claim 4, the combination of Wang and Yoshida teaches a condition for changing the constant current charging mode to the constant voltage charging mode is to meet a preset upper limit voltage value (¶[103, 104] of Yoshida).
Independent Claim 5, Wang teaches a charging balance system for multicell battery pack (Figs. 1-3, 5, & 6; pack ¶’s [04-06, 10]), comprising: N batteries, wherein N is a positive integer (cells 302a-302h); a plurality of switching circuits (304a-p, see Figs. 3, 5, & 6), configured to enable N-X batteries among the N batteries to form a charging circuit where X is a positive integer (non-defective batteries, see abstract, Fig. 4, ¶’s [25-28, 36, 38, 39 esp. 27]), and enable remaining X batteries to be disconnected from the charging circuit and served as offline batteries (defective batteries); and a controller (398, BMU 266, see ¶[24]), configured to detect an electric property of each of the batteries (¶24]), compare the electric property of each of the N-X batteries with the electric property of each of the X offline batteries, respectively, enable X batteries that meet a switching condition to be disconnected from the charging circuit and served as new offline batteries, and add the X offline batteries to the charging circuit, so as to enable the N batteries to maintain the N-X batteries in the charging circuit during a system operation, and the switching condition is that a storage capacity of X batteries having a highest storage capacity among the N-X batteries is greater than a storage capacity of the X offline batteries, and the switching condition is that a voltage of X batteries having a highest voltage among the N-X batteries is greater than a voltage of the X offline batteries (see Fig. 4, where the loop performs this feature, while ¶[27] states that if battery cell voltage[s] is low in comparison to rests of the battery cells, then they are bypassed during discharging, where one having ordinary skill in the art understands the opposite would apply for charging, where Fig. 4 shows that when the batteries are charged, the cells taken out are reapplied, as is described for ¶’s [25-28, esp. 25]; 
Wang is silent to sequentially perform a constant current charging mode and a constant voltage charging mode, a constant current is used for charging in the constant current charging mode, wherein a constant voltage is used for charging in the constant voltage charging mode.
Yoshida teaches sequentially perform a constant current charging mode and a constant voltage charging mode, a constant current is used for charging in the constant current charging mode, wherein a constant voltage is used for charging in the constant voltage charging mode (¶’s [67, 76, 97, 100, 101, 103, 104, 113, 124, 156, 169, 183, 203, 209, esp. 67, 169] where ¶[67] describes charging occurs in a constant current and constant voltage mode, while ¶[169] describes the embodiment of Fig. 12 is the same as the embodiment of ¶[67], where Fig. 12 is directly analogous to that of Wang and involves charging and discharging operations like that of Wang; Figs. 3 & 4 of the first embodiment of Yoshida has a loop like Wang). One having ordinary skill in the art understands that the Constant-Current Constant Voltage (CC-CV) is a commonly used method for charging which serves to reliably, safely, and quickly charge battery cells (official notice taken).
Furthermore, Yoshida discloses a charging balance device for multicell battery pack (pack in title, Figs. 1, 2, 8, 9, 11, 12, 15-17, esp. 12), adapted to a charging system having N batteries where N is a positive integer (at least 4 shown in Fig. 12), and comprising: a plurality of switching circuits (206/208 for each battery), configured to enable N-X batteries among the N batteries to form a charging circuit where X is a positive integer (Figs. 4, 5, & 10 in light of the charging circuit of Fig. 1; see fourth embodiment ¶’s [171-217, esp. 171-175, 177, 184, 187-190, 
It would have been obvious to a person having ordinary skill in the art to modify Wang with Yoshida to provide improved reliability, safety, and charging speed.
Dependent Claim 6, Wang teaches switching circuits comprise M switching circuits, M is a positive integer equal to N, the M switching circuits are connected to the N batteries one-to-one, and the controller is connected to the M switching circuits and controls the M switching circuits to form the charging circuit (see Figs. 3, 5, & 6 of Wang; Fig. 12 of Yoshida).
Dependent Claim 7, Wang teaches each of the switching circuits comprises a series switch and a bypass switch, the series switch is connected to the battery in series, and the bypass switch is connected to the series switch and the battery and form a parallel connection with the series switch and the battery (see Figs. 3, 5, & 6 of Wang; Fig. 12 of Yoshida).
Dependent Claim 8, the combination of Wang and Yoshida teaches a condition for changing the constant current charging mode to the constant voltage charging mode is to meet a preset upper limit voltage value (¶[103, 104] of Yoshida).
Independent Claim 9, Wang teaches charging balance method (Fig. 4, ¶’s [25-28]) for multicell battery pack (Figs. 1-3, 5, & 6; pack ¶’s [04-06, 10]), adapted to a charging system having N batteries where N is a positive integer (cells 302a-302h), the charging system comprising: a plurality of switching circuits (304a-p, see Figs. 3, 5, & 6), configured to enable N-X batteries among the N batteries to form a charging circuit where X is a positive integer (non-defective batteries, see abstract, Fig. 4, ¶’s [25-28, 36, 38, 39 esp. 27]), and enable remaining X batteries to be disconnected from the charging circuit and served as offline batteries (defective batteries); and a controller (398, BMU 266, see ¶[24]), configured to detect an electric 
Wang is silent to a constant current charging mode step: implementing a constant current charging mode for charging by a constant current, and a constant voltage charging mode step: implementing a constant voltage charging mode for charging by a constant voltage.
Yoshida teaches a constant current charging mode step: implementing a constant current charging mode for charging by a constant current, and a constant voltage charging mode step: implementing a constant voltage charging mode for charging by a constant voltage (¶’s [67, 76, 97, 100, 101, 103, 104, 113, 124, 156, 169, 183, 203, 209, esp. 67, 169] where ¶[67] describes 
Furthermore, Yoshida discloses a charging balance device for multicell battery pack (pack in title, Figs. 1, 2, 8, 9, 11, 12, 15-17, esp. 12), adapted to a charging system having N batteries where N is a positive integer (at least 4 shown in Fig. 12), and comprising: a plurality of switching circuits (206/208 for each battery), configured to enable N-X batteries among the N batteries to form a charging circuit where X is a positive integer (Figs. 4, 5, & 10 in light of the charging circuit of Fig. 1; see fourth embodiment ¶’s [171-217, esp. 171-175, 177, 184, 187-190, 194-197, 202, 205-213]; further, ¶’s [59-62, 74, 79, 88-92, 96, 101-103, 112-127, 135, 138, 139, 154, 158-160, 168]). 
It would have been obvious to a person having ordinary skill in the art to modify Wang with Yoshida to provide improved reliability, safety, and charging speed.
Dependent Claim 10, the combination of Wang and Yoshida teaches a condition for changing the constant current charging mode to the constant voltage charging mode is to meet a preset upper limit voltage value (¶[103, 104] of Yoshida).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859